Citation Nr: 1735424	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-28 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for dermatitis of the shoulder, back, and thighs.

3.  Entitlement to service connection for onychomycocis, to include Candidiasis of the skin and nails.  

4.  Entitlement to service connection for tinea cruris.

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea.

7.  Entitlement to service connection for erectile dysfunction. 

8.  Entitlement to service connection for chorioretinal scar.
9.  Entitlement to service connection for residuals of a right eye retinal tear, to include laser burn incurred as a result of corrective surgery.  

10.  Entitlement to service connection for atrophy and tendonitis of the right rotator cuff. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to March 2006.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In November 2014, the Veteran testified at a Board hearing.  A transcript of the hearing is of record.  In June 2017, the Board mailed the Veteran a letter notifying him that the Veteran Law Judge (VLJ) who presided over the November 2014 hearing was no longer with the Board.  The letter notified the Veteran of his right to another hearing before a different VLJ.  In a July 2017 letter, the Veteran stated he does not wish to appear at another Board hearing. 

In January 2015, the Board denied the issues of entitlement to service connection for an eye disability, tinea cruris, headaches, bilateral bunions, left ankle sprain, left hip bursitis, neck strain, right elbow epicondylitis, and subungual hematoma of the left thumb.  Additionally, in that same decision, the Board remanded the issues of entitlement to service connection for onychomycocis, hypertension, dermatitis, sleep disorder, erectile dysfunction, residuals of retinal detachment, chorioretinal scar, and right rotator cuff for additional development.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  

In October 2015, pursuant to an October 2015 Joint Motion for Partial Remand (JMPR), the Court issued an Order that vacated the Board's decision and remanded the claims to the Board for further proceedings.  The Court acknowledged the issues that were remanded in the January 2015 Board decision, and noted they were not part of the JMPR. 

In December 2015, the Board denied the issues of entitlement to service connection for a left ankle sprain, left hip bursitis, right elbow epicondylitis, subungual hematoma of the left thumb, and neck strain.  In that same decision, the Board remanded the issues of entitlement to service connection for an eye disorder, bilateral bunions, tinea cruris, and headaches for further development.  The Board notes that the December 2015 Board decision did not address the issues that were on remand as part of the January 2015 Board decision, as these issues were still under development.  As these issues were previously perfected and certified to the Board, the Board has jurisdiction over these issues.

In a June 2016 rating decision, the issues of entitlement to service connection for an eye disorder and bilateral bunions were granted.  Thus, the issues remaining on appeal are as listed in the issue statement above.  

The issues of entitlement to service connection for tinea cruris, headaches, dermatitis of the shoulder, back, and thighs; hypertension; erectile dysfunction; chorioretinal scar; and residuals of a right eye retinal tear, to include laser burn incurred as a result of corrective surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's onychomycocis had its onset during the Veteran's active service.

2.  The Veteran's obstructive sleep apnea had its onset during the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for onychomycocis have been met.  38 U.S.C.A. § 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a sleep disorder, to include obstructive sleep apnea, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection - Legal Principles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Onychomycocis

The Veteran contends that he was diagnosed with onychomycocis during service and has continued to have problems with his toenails since his separation from service. 

In terms of the first element of service connection, the existence of a present disability, the Veteran has a current diagnosis of onychomycosis.  See March 2015 VA Skin Diseases Disability Benefits Questionnaire (DBQ).  Thus, the first element of service connection is satisfied.  

In terms of the second element of service connection, in-service incurrence or aggravation of a disease or injury, during service, in a July 2005 podiatry health record, the Veteran was treated for dermatophytosis of his nails and was diagnosed with onychomycosis.   See July 11, 2005 Bethesda VA Medical Center Treatment records.  Thus, the second element of service connection is satisfied.

Lastly, in terms of the third element of service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the March 2015 VA examiner opined that the Veteran's onychomycosis was at least as likely as not incurred in or caused by the Veteran's service.  The rationale provided by the VA examiner was that the Veteran had no issues related to onychomycosis prior to his service.  The onset of this condition was during service, and is documented by his service treatment records.  Additionally, the Veteran has current, chronic, and continuous treatment of care and for his condition.  Therefore, the third element of service connection is satisfied. 

Based on the above, the Board finds that service connection is warranted for onychomycosis.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

B.  Sleep Disorder

The Veteran contends that he developed a sleep disorder during service and continues to have problems sleeping since his separation from service. 

In terms of the first element of service connection, the existence of a present disability, the Veteran has a current diagnosis of obstructive sleep apnea.  See March 2015 VA Sleep Apnea DBQ.  Thus, the first element of service connection is satisfied.  

In terms of the second element of service connection, in-service incurrence or aggravation of a disease or injury, during the Veteran's January 2006 separation examination, the Veteran reported that snores and wakes up fatigued, and has been told by his wife that he stops breathing at times.  See January 2006 Bethesda VA Medical Center Treatment records.  Thus, the second element of service connection is satisfied.

Lastly, in terms of the third element of a service connection, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the March 2015 VA examiner opined that Veteran's sleep apnea was at least as likely as not incurred in or caused by the Veteran's service.  The rationale provided was that the Veteran had no issues with sleep apnea prior to service.  The onset of his sleep apnea was during service, as documented in his service treatment records.  Additionally, the VA examiner noted that the Veteran has continued treatment and care of his sleep apnea.  Since the Veteran's December 2012 sleep study, a CPAP machine was recommended.  During his November 2014 Board hearing, the Veteran testified he uses a CPAP machine, in order to be able to sleep well.  See November 2014 Hearing Testimony, 17. 

Based on the above, the Board finds that service connection is warranted for a sleep disorder, to include obstructive sleep apnea.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for onychomycocis is granted.

Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea, is granted. 


REMAND

With respect to the issues of entitlement to service connection for tinea cruris, headaches, dermatitis of the shoulder, back, and thighs, hypertension, erectile dysfunction, chorioretinal scar, residuals of a right eye retinal tear, to include laser burn as a result of corrective surgery, and atrophy and tendonitis of the right rotator cuff, these issues were previously remanded in the Board's January 2015 decision.  However, the Board finds that additional development is warranted in order to obtain outstanding medical records, a VA examination for hypertension, addendum VA medical opinions, and to substantially comply with the Board's January 2015 remand directives.  

Tinea Cruris and Dermatitis of the Shoulder, Back, and Thighs

The Board's December 2015 decision also remanded for a VA examination for the Veteran's claimed tinea cruris.  Although the Veteran was afforded a VA examination in February 2016 for skin diseases, the Board finds the VA examiner's opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The February 2016 VA examiner declined to diagnose the Veteran with tinea cruris as there was "no objective evidence of tinea cruris on today's examination."  The VA examiner noted that during service the Veteran's condition was acute only.  However, the VA examiner noted that the Veteran has been treating with a topical medication, an over the counter antifungal cream, for a total duration of six weeks during that past 12 months.  And the Veteran contends that he gets a rash in his lower abdomen and groin area approximately every three to four months, and he treats his rash by using over the counter lotions and ointments.  Ultimately, the VA examiner noted there were insufficient medical records and a lack of chronicity of care to confirm a diagnosis of tinea cruris.  

When there is a history of remission and recurrence of a condition, VA's duty to assist encompasses the obligation to evaluate a condition during an active, rather than inactive, phase. See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (concluding that examination during a remission phase did not accurately reflect the elements of a disability that caused the Veteran to miss three to four months of work at a time); Voerth v. West, 13 Vet. App. 117, 122-23 (1999) (holding that a condition that became inflamed approximately twice a year for a few days did not require examination during a flare-up).

As such, an examination should be scheduled during an episode of flare-up of the rash if possible.  In this regard, as noted in Ardison, skin disorders are frequently subject to remission and recurrence.  Id.  Therefore, the lack of symptoms at the time of a VA examination does not preclude service connection.  If an examination cannot be scheduled during a period of flare-up, the VA examiner should offer an opinion as to whether the Veteran has a recurrent chronic skin disorder that can be attributed to a clinical diagnosis that is related to service.  

Additionally, the Board notes that the Veteran was afforded a VA examination for skin diseases in March 2015, in which the VA examiner did find that the Veteran had a diagnosis of dermatitis on his back, shoulder, and thighs.  And although the Veteran contends that his tinea cruris is a rash on his "groin" area, it is unclear if the dermatitis diagnosed on the Veteran's thigh area is the same rash referenced.  Thus, as these two examination reports appear to be in conflict, a clarifying opinion is warranted.  

In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his erectile dysfunction, in addition to his statements regarding the continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

Headaches

In regards to the Veteran's claim for headaches, the Veteran contends that he currently suffers from headaches, with its onset during service.  The Board notes that in-service treatment records reveal the Veteran complained of occasional headaches in October 1986 and again in August 1993.  However, the Veteran's post-service treatment records are silent for a diagnosis of headaches.  During his November 2014 hearing, the Veteran testified that he continued to suffer from headaches every two to three days in durations lasting between two to three hours and reported such to his doctor in 2013.  However, the Board notes that these records are not in the claims file.

Thus, a remand is warranted to obtain these medical records.   

Hypertension

In the January 2015 decision, the Board remanded the issue of hypertension in order to obtain all records from the Andrews Air Force based dated January 1986 to March 2006.  As during the November 2014 Board hearing, the Veteran testified that he was diagnosed with hypertension by a provider at Andrews Air Force Base.  

Thus, these records would be relevant to the Veteran's claim.  The Board notes that although there have been attempts by the RO to retrieve those records, since these records are in Federal custody, reasonable efforts have not been exhausted, and therefore, the RO must continue to obtain these records.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998); see also 38 C.F.R. § 3.159 (c). 

Additionally, the Board notes that the Veteran has never been afforded a VA examination for his hypertension.  Thus, the Board finds that the Veteran is entitled to a VA examination for his hypertension.  The examiner should offer an opinion as to whether the Veteran has a current diagnosis of hypertension that is related to service.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran. 

Erectile dysfunction

The Board's January 2015 decision also remanded for a VA examination for the Veteran's claimed erectile dysfunction.  Although the Veteran was afforded a VA examination in March 2015, the Board finds the VA examiner's opinion does substantially comply with the Board's January 2015 remand directive.  Stegall, 11 Vet. App. 268.

In the March 2015 VA examination report, the VA examiner opined that the Veteran does not have a diagnosis of erectile dysfunction.  The rationale was that there were no records of erectile dysfunction during service.  However, the Veteran's January 2006 separation examination notes erectile dysfunction, stating that the Veteran had difficulty sustaining an erection.  In fact, the Board's January 2015 decision specifically requested the VA examiner to consider this record, as well as the Veteran's testimony that he began experiencing erectile dysfunction after his April 1989 elective vasectomy.  The Board finds that the opinion provided does not address either the Veteran's January 2006 separation examination, as previously requested in the January 2015 remand directive, or the Veteran's contentions.  

Thus, an addendum opinion is required.  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his erectile dysfunction, in addition to his statements regarding the continuity of symptomatology.  See Dalton , 21 Vet. App. at 38. 

Chorioretinal Scar and Residuals of a Right Eye Retinal Tear

The Board's January 2015 decision also remanded for a VA examination for the Veteran's claimed residuals of retinal detachment and chorioretinal scar.  Although the Veteran was afforded a VA examination in March 2015, the Board finds the VA examiner's opinion does not substantially comply with the Board's January 2015 remand directive.  Stegall, 11 Vet. App. 268.

Although the VA examiner gives a diagnosis of retinal beak or hole, treated with laser and chorioretinal scar, the opinion remains unclear as to whether the Veteran has a current diagnosis of residuals of retinal detachment and chorioretinal scarring, and if so whether these residuals of retinal detachment and chorioretinal scarring are at least as likely as not (50 percent or greater probability) related to the Veteran's service.  The Board notes that the VA examiner stated that the Veteran's "chorioretinal scar is more than likely than not due to the treatment of "#2."  And that the "floaters are at least as likely as not due to "#2/#3."  However, the Board is unable to ascertain, without speculation, what treatment "#2" and "#3"are referencing. 

Thus, the Board is requesting clarification regarding the VA examiner's statements as well as an opinion as to whether there current diagnosis of residuals of retinal detachment and chorioretinal scarring, and if so whether these residuals of retinal detachment and chorioretinal scarring are at least as likely as not (50 percent or greater probability) related to the Veteran's service, as previously requested in the January 2015 remand directive. 

Lastly, in regards to the issues of entitlement to service connection for hypertension, dermatitis of the shoulder, back and thighs, erectile dysfunction, and for atrophy and tendonitis of the right rotator cuff, the Board notes that a remand is also required as the RO did not issued a Supplemental Statement of the Case (SSOC) as to any of these issues, as directed by the January 2015 Board remand directive.  Thus, upon completion of the above development the RO should readjudicate this claim and if benefits sought are not granted, the Veteran and his representative must be furnished a SSOC.  Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his headaches. Specifically, the Veteran is asked to provide the name and address of the health care provider whom the Veteran reported to that he suffered from headaches in 2013, as he testified to in his November 2014 hearing.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

2.  The RO should obtain copies of all treatment of the Veteran for hypertension not currently in the claims folder, to include copies of all records from the Andrews Air Force Base dated January 1986 to March 2006.  All records received must be associated with the claims file. All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

3.  Thereafter, the RO should schedule a medical examination for skin diseases, to the extent that it is reasonably possible, during a time when the skin condition is in an active state, that is, during a flare-up.   Thereafter, the examiner is asked to furnish an opinion with respect to the following questions:

a.  Whether the Veteran has a current diagnosis of tinea cruris.

b.  If so, whether the Veteran's tinea cruris is at least as likely as not, (50 percent or greater probability) related to the Veteran's military service.  

c.  If the examination cannot be scheduled during a period of a flare-up, the VA examiner should offer an opinion as to whether the Veteran's has a recurrent chronic skin disorder that can be attributed to a clinical diagnosis that is related to service.

d.  Referring to the Veteran's March 2015 VA examination for skin diseases,  the examiner is asked to provide an opinion as to whether the Veteran's diagnosis of dermatitis, specifically on his thigh, is indicative of a separate skin disorder or is it manifestations of the Veteran's claimed tinea cruris.

The examiner is asked to consider and address the Veteran's statements regarding the occurrence of hypertension, in addition to his statements regarding the continuity of symptomatology.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.  

4.  Schedule a VA examination to address the Veteran's claimed hypertension.  All pertinent evidence should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should determine the following: 

a. Whether the Veteran has a current diagnosis of hypertension. 

 b. If so, whether the Veteran's hypertension is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  

The examiner is asked to consider and address the Veteran's statements regarding the occurrence of hypertension, in addition to his statements regarding the continuity of symptomatology.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.  

5.  Obtain an addendum opinion regarding the Veteran's claim for erectile dysfunction from the March 2015 VA examiner, or another VA examiner if that examiner is not available.  (A full VA examination should only be scheduled if deemed necessary).  The examiner should respond to the following:  

a. Whether the Veteran has a current diagnosis of erectile dysfunction.

b. If so, whether the Veteran's erectile dysfunction is at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  

The examiner is asked to consider and address the Veteran's statements regarding the occurrence of erectile dysfunction, in addition to his statements regarding the continuity of symptomatology.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.  

The VA examiner should also discuss the Veteran's January 2006 separation examination noting erectile dysfunction.

6.  Obtain an addendum opinion regarding the Veteran's claim for chorioretinal scar and residuals of a right eye retinal tear from the March 2015 VA examiner or another VA examiner if that examiner is not available.  (A full VA examination should only be scheduled if deemed necessary).  The examiner should respond to the following:  

a. Whether the Veteran has a current diagnosis of residuals of retinal detachment and chorioretinal scarring.

b. If so, whether the Veteran's residuals of retinal detachment and chorioretinal scarring are at least as likely as not (50 percent or greater probability) related to the Veteran's military service.  

The examiner is asked to consider and address the Veteran's statements regarding the residuals of retinal detachment and chorioretinal scarring, in addition to his statements regarding the continuity of symptomatology.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.  

Additionally, in rendering an opinion, if the VA examiner is relying on a rationale that includes the following statements, please provide clarification on what #2/#3 are referencing.

"Chorioretinal scar is more than likely than not due to the treatment of #2."  

"Floaters are at least as likely as not due to #2/#3." 

7.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


